Title: To Thomas Jefferson from Joel Barlow, 3 October 1800
From: Barlow, Joel
To: Jefferson, Thomas



Dear Sir
3 Oct. 1800—

I took the liberty to write you a few days ago on a subject of some importance. Finding that Mr. Skipwith who was to be the bearer did not go I sent my packet by an occasion which is probably less safe. This induces me to address you a copy of that letter and likewise to send you by Col. Swift a little pamphlet I published last year, which has probably not yet found its way to America. The idea of a Maritime Convention as sketched in the latter part of this work may appear chimerical; but I am confident it is more owing to the want of reflection than it is to the want of power in the nations most interested in such a system, that something like it is not adopted with success. Is there no way of framing these ideas into a proposable project and submitting them to those governments whose interest so loudly calls for some check to the maritime Despotism which is making such alarming strides towards the destruction of civilization?—Perhaps nothing can be done while the present war continues; but there is a prospect now that this campagne may be the last, even with England. If so the approaching interval of peace will be the moment to be seized for this object; but it should be an early part of that interval, before the impression of present grievances shall be worn away.
I believe, whatever indications to the contrary may have gone  abroad in the world, that the French government may be easily brought into a system founded on the most liberal principles relative to the rights of Nations and the protection of neutral commerce. I know that some of its most influencial members are full of these ideas, and only wait a moment of tranquility to bring them forward; but it would be convenient to such persons, & facilitate their perception of the practicability of the measure, to have it presented in such shape & from such a quarter as shall show them that men in other countries whom they respect have thought as they have.
You will not be surprised to find that nothing approaching towards a liberal system has been attempted during the negotiation now drawing to a close in Paris. There were many reasons for not expecting it. One was a constant scene of mystery, distrust & ill humour which prevailed from beginning to end.—
I have the honor to be, Dear Sir, with great respect your obt. & most hume. Sert.

Joel Barlow

